PER CURIAM.
The defendants appeal from an order denying a motion to open their default unless they comply with certain conditions ; one of such conditions being that they shall—
“deliver to plaintiff’s attorney a written and signed consent by the defendants’ attorneys that the plaintiff may offer in evidence at the trial of this action without objection on the part of the defendants a copy of the letter dated August 13, 1912, sent to the defendant the Bradford Woolen Company by the Mystic Manufacturing Company, without the plaintiff being put to the necessity of calling any witness to prove the writing and sending of the said letter to the defendant”
Section 256 of the Municipal Court Act prescribes the terms which may be imposed as a condition for opening a default, and when that section is followed no appeal from an order made in accordance therewith will lie. Section 257, Municipal Court Act. The conditiofn above mentioned is, however, not one of those enumerated in said section 256, and the court below had no authority to require it.
Order modified, by striking therefrom the condition aforesaid, and, as modified, affirmed, without costs of this appeal to either party, and defendants’ default opened upon compliance with the other terms imposed by said order within 10 days after service of a copy of the order entered herewith, with notice of entry thereof.